Citation Nr: 0807080	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  95-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for residuals of a left 
elbow/arm injury.

3.  Entitlement to service connection for a hearing loss 
disability of the right ear.

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from January 
1971 to February 1972, and from February 1976 to November 
1977.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).  Due to the veteran's relocation, the 
Muskogee, Oklahoma RO currently has jurisdiction of the 
appeal.

This case was most recently remanded by the Board in May 2007 
to afford the veteran a personal hearing.  In October 2007, 
the veteran testified before the undersigned Acting Veterans 
Law Judge sitting at the RO in Muskogee.  A copy of the 
hearing transcript is of record and has been reviewed.   

The issues of entitlement to increased ratings for a hearing 
loss disability of the right ear, and residuals of a head 
injury, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a right foot injury are not shown to have 
been present during the veteran's military service or until 
many years thereafter, and are not shown to be related to any 
incident of such service.


2.  Residuals of a left elbow/arm injury are not shown to 
have been present during the veteran's military service or 
until many years thereafter, and are not shown to be related 
to any incident of such service.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Residuals of a left elbow/arm injury were not incurred in 
or aggravated by service, and arthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal were already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters 
dated in November 2001 and May 2004 that fully addressed all 
four notice elements.  These letters informed the veteran of 
what evidence was required to substantiate his claims, and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all available evidence is of record.  
The record contains a pertinent VA examination report, 
service medical records, service personnel records, treatment 
records from the VA Medical Centers (VAMCs) in White River 
Junction, Vermont; Denver, Colorado; and Oklahoma City, 
Oklahoma, as well as evidence from multiple private medical 
providers.  The veteran was afforded an opportunity to 
provide testimony at an October 2007 hearing, and has been 
medically evaluated in conjunction with his service 
connection claims for residuals of left elbow/arm injury and 
right foot injury.  

The veteran has also identified treatment for his left elbow 
and right foot from the VAMCs in Los Angeles, Loma Linda, 
Long Beach, in addition to Riverside Hospital.  The Board 
observes that, pursuant to the Board's September 1997 remand, 
the RO requested records beginning in 1972 from the VAMCs in 
Los Angeles, Loma Linda, and Long Beach.  According to an 
October 1997 letter, VAMC Los Angeles indicated that after a 
thorough search, it was unable to locate the requested 
medical records.  According to an internal document, VAMC 
Long Beach indicated that it the veteran's records were not 
on the shelf or on microfilm.  It was also noted that there 
were no records dated in the 1970's from the VAMC in Loma 
Linda.  

The veteran, during his personal hearing, also identified 
left elbow treatment from Riverside Hospital.  Pursuant to 
the Board's June 2002 development memorandum, the RO sent a 
December 2002 letter to the veteran requesting that he 
complete and sign an enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, for each non-VA doctor or medical care 
facility that treated him for residuals of left elbow/ army 
injury, in pertinent part.  Although the December 2002 letter 
was returned undeliverable, the Board, in its September 2003 
remand, requested that that letter be re-sent.  A VCAA letter 
dated in May 2004 also advised the veteran to complete and 
sign a VA Form 21-4142 if he had additional evidence from a 
private physician or facility.  There is no indication of 
record that the veteran ever returned a completed VA Form 21-
4142 listing any private medical evidence not already of 
record, to include Riverside Hospital.  

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the veteran nor his representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(d) (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

a. Residuals of a Right Foot Injury

The veteran is seeking service connection for residuals of a 
right foot injury.  He indicates that he injured his foot 
while serving in Vietnam in 1971.  

On review of the evidence of record, the Board finds that 
service connection for residuals of a right foot injury is 
not warranted.  In this regard, while medical evidence of 
record confirms that the veteran is currently diagnosed with 
a right foot disability, his service medical records are 
completely negative for complaints of, treatment for, or 
findings of a right foot disability.

The first objective evidence of right foot problems is a 
November 1993 VA medical record which shows treatment for 
right heel pain after the veteran stepped onto the landing of 
a truck.  Subsequently, in May 2003, the veteran underwent a 
VA examination and was diagnosed with status-post fractures 
of the right foot.  X-rays of the right foot taken in June 
2005 show mild-moderate degenerative changes of the first 
metatarsophalangeal joint and first metatarsal head.  

There is also no objective evidence of a nexus between the 
current right foot disability and service.  In this regard, 
after a review of the claims folder and examination of the 
veteran, a May 2003 VA examiner was unable to relate the 
veteran's right foot disability to his period of active 
military service.  The May 2003 VA examiner explained that 
after a review of the claims folder, he found no evidence of 
an injury to the veteran's right foot while on active duty.  
The examiner stated that the veteran's current right foot 
disability is a result of a traumatic bone injury, but noted 
that the evidence of record strongly suggests that the 
veteran sustained his traumatic bone injury to the right foot 
many years following his discharge from service.  The 
examiner further noted that it is impossible to speculate as 
to the circumstance surrounding the veteran's right foot 
injury, in light of the veteran's differing accounts as to 
the circumstances and the date of onset of his injury.  The 
examiner concluded that the date of the veteran's right foot 
disability is most closely documented on or after 1993.  As 
noted, the first objective evidence of right foot problems is 
a November 1993 VA medical record showing treatment for right 
heel pain.   

The Board also notes that the veteran has been diagnosed with 
peripheral neuropathy of the lower extremities.  However, the 
claims folder contains no evidence of peripheral neuropathy 
during service, and no evidence relating such disability to 
the veteran's military service.  In fact, a July 2003 VA 
examiner suggests that the veteran's peripheral neuropathy is 
related to his diabetes mellitus, which is already service-
connected.

In sum, the objective evidence shows that residuals of a 
right foot injury were not manifested during service, or for 
many years thereafter, and there is no medical evidence 
linking the veteran's right foot disability to service.  The 
preponderance of the evidence is against the veteran's 
service connection claim for residuals of a right foot 
injury, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007).




b. Residuals of a Left Elbow/Arm Injury

The veteran is also seeking service connection for residuals 
of a left elbow/arm injury.  In a November 1993 statement, 
the veteran indicated that while serving in Vietnam, he 
sustained a shrapnel wound to his left elbow.   

Medical evidence of record confirms that the veteran has a 
current left elbow disability.  Significantly, however, the 
veteran's service medical records are completely negative for 
complaints of, treatment for, or findings of a left elbow 
disability.  

The first objective evidence of a left elbow/arm disability 
is a private hospital discharge summary report dated in 
December 1989 from the Medical Center Hospital of Vermont.  
According to such report, the veteran fractured his left 
elbow in 1986, secondary to a fall.  The evidence of record 
further shows that the veteran re-injured his left elbow in 
1989 when it got caught between a compressor in a heavy train 
(see September 1989 treatment record from the University 
Health Center in Vermont).  Osteoarthritis of the left elbow 
was later demonstrated in 1989, decades following the 
veteran's discharge from service.  During a May 2003 VA 
examination, the veteran was diagnosed with status-post 
arthrodesis.   

There is also no objective evidence of a nexus between the 
current left elbow disability and service.  In this regard, 
after a review of the claims folder and examination of the 
veteran, the May 2003 VA examiner was unable to relate the 
veteran's left elbow disability to his active service.  The 
May 2003 VA examiner found no evidence of an injury to the 
veteran's left elbow/arm while on active duty.  The examiner 
stated that the veteran's current left elbow disability is a 
result of a traumatic bone injury, but as in the case of the 
veteran's right foot disability, the evidence of record 
strongly suggests that the veteran sustained his traumatic 
bone injury to the left elbow many years following his 
discharge from service.  The examiner further noted that it 
is impossible to speculate as to the circumstance surrounding 
the veteran's left elbow injury, in light of the veteran's 
differing accounts as to the circumstances and the date of 
onset of his injury.  The examiner concluded that the date of 
the veteran's left elbow disability is most closely 
documented on or after 1986.  

In denying these two service connection claims, the Board has 
taken into consideration section 1154(b), as the veteran's 
DD-214 pertaining to his second period of active service 
shows that he was awarded a Purple Heart.  The Federal 
Circuit has held that, while § 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected, it does considerably lighten 
the burden on the veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Collette v. Brown, 82 F.3d 389, 392 (1996) 
(citations omitted).  In addressing section 1154(b), the 
Court explained that the provision of this section "does not 
provide a substitute for medical nexus evidence, but rather 
serve only to reduce the evidentiary burden for combat 
veterans with respect to . . . the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (1999) (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).  

In this case, mere acceptance of testimony as to the 
incurrence of in-service right foot or left elbow/arm 
injuries does not establish service connection.  Since there 
is no competent evidence of record relating pertinent 
disabilities to service, and no competent evidence pointing 
to post-service causation, the preponderance of the evidence 
is against the service connection claims. 


ORDER

Entitlement to service connection for residuals of a right 
foot injury is denied.

Entitlement to service connection for residuals of a left 
elbow/arm injury is denied.

REMAND

The veteran is also seeking service connection for a hearing 
loss disability of the right ear and residuals of a head 
injury.  On review, the Board finds that further development 
is necessary prior to analyzing these claims of the merits.

During his October 2007 hearing, the veteran indicated that 
he had received recent treatment for his hearing loss of the 
right ear at the VA Medical Center (VAMC) in Muskogee.  The 
veteran also testified that he had recently undergone an eye 
examination at the Muskogee VAMC; he attributes his vision 
problems to an in-service head injury.  Thus, the Board finds 
that the most current treatment records from the Muskogee 
VAMC should be obtained and associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate 
with the claims folder all records of 
hearing loss and ophthalmologic treatment 
that the veteran has received at the 
Muskogee VAMC.

2.  Following the above, the AOJ should 
re-adjudicate the claims of service 
connection for a hearing loss disability 
of the right ear, and residuals of a head 
injury.  If any benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


